Citation Nr: 0901366	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  03-36 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for inclusion body 
myositis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1962 
to September 1964.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  The Board 
remanded the claim for additional development in September 
2005, and then denied the veteran's appeal in November 2006.  
However, the Board's decision was vacated by the Court of 
Appeals for Veterans Claims (Court) in an August 2008 order, 
and the case was returned to the Board for compliance with 
the memorandum decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The memorandum decision vacating the Board's November 2006 
decision was premised on a finding that all relevant 
materials had not been obtained.  Specifically, the veteran 
cited to an article that quoted from volume I of ROAD 
Battalion Operations in a Toxic Environment, the US Army 
Combat Developments Command, Experimentation Center, Fort 
Ord, CA, December 1963 (AD 371 766); which is available at 
the U.S. Army Command and General Staff College Combined Arms 
Research Library.  

The Court remanded the veteran's claim to the Board with 
instructions that this volume should be obtained and reviewed 
to determine whether there is any indication that the veteran 
was exposed to chemical weapons while stationed at Fort Ord.  
In this regard, service personnel and medical records 
reflect, in pertinent part, that the veteran served as a 
rifleman in A Company, 4th Bn. 41st Inf. at Fort Ord between 
February 1963 and September 1964.

Accordingly, the case is REMANDED for the following action:

1.  Per the Court's remand instructions, 
contact the U.S. Army Command and General 
Staff College Combined Arms Research 
Library and obtain a copy of ROAD 
Battalion Operations in a Toxic 
Environment, Volume I, US Army Combat 
Developments Command, Experimentation 
Center, Fort Ord, CA, December 1963 (AD 
371 766).

2.  Review the volume to determine whether 
there is any indication that the veteran, 
or his unit (Company A, 4th Bn. 41st Inf.), 
was exposed to chemical weapons at Fort 
Ord between February 1963 and September 
1964.  

3.  Conduct any additional development 
that logically follows from review of the 
document obtained. 

4.  After the development of the claim has 
been completed, the RO should again review 
the record and readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

